DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Murakami et al. (U.S. Publication No. 2011/0140669 A1) discloses a control system mounted on vehicles to include a fail-safe system.  A secondary battery device comprises an assembled battery including a plurality of secondary battery cells, a voltage detector configured to detect respective voltages of the plurality of secondary battery cells, a diagnosing circuit configured to output an overvoltage alarm signal for notifying whether each of the voltage values of the plurality of secondary battery cells detected by the voltage detector is an overvoltage equal to or more than a predetermined threshold value, a shutdown signal generating circuit configured to output a first level shutdown signal to an upper controller when any of the secondary battery cells is judged to be overvoltage by the overvoltage alarm signal, and a controlling circuit configured to be supplied with the shutdown signal and to control operations of the diagnosing circuit and the shutdown signal generating circuit. The shutdown signal generating circuit assumes the shutdown signal at a second level when making   The prior art fails to teach in combination with the rest of the limitations in the claim:  “a control unit including a first communication terminal, and a hold terminal, a trigger terminal and a reset terminal, wherein the hold terminal is electrically connected to the enable terminal, wherein the control unit is configured to output a hold signal at-from the hold terminal and an invalid trigger signal at-from the trigger terminal when a first control signal that commands a shutdown of the control unit is applied to the first communication terminal, wherein the invalid trigger signal being a signal that induces causes the watchdog timer to output a reset signal to the reset terminal.”
Allowable Subject Matter

1.   	 Claims 1-10 are allowed.
2.    	The following is an examiner's statement for reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a control unit including a first communication terminal, and a hold terminal, a trigger terminal and a reset terminal, wherein the hold terminal is electrically connected to the enable terminal, wherein the control unit is configured to output a hold signal at-from the hold terminal and an invalid trigger signal at-from the trigger terminal when a first control signal that commands a shutdown of the control unit is applied to the first communication terminal, wherein the invalid trigger signal being a signal that induces causes the watchdog timer to output a reset signal to the reset terminal.”
a control unit including a first communication terminal, a hold terminal electrically connected to the enable terminal, a trigger terminal and a reset terminal,
wherein the method for diagnosing a watchdog timer comprises:
outputting, by the control unit, a hold signal from the hold terminal when a first control signal that commands a shutdown of the control unit is applied to the first communication terminal;
outputting, by the DC-DC voltage converter, the operating voltage from the power output terminal while the hold signal is applied to the enable terminal;
outputting, by the control unit, an invalid trigger signal from the trigger terminal while the hold signal is outputted from the hold terminal, wherein the invalid trigger signal causes the watchdog timer to output a reset signal to the reset terminal.”

Claims 2-4, 6 and 7 are allowable due to their dependencies on claim 1; claim 5 is allowable due to its dependency on claim 4; claim 8 is allowable due to its dependency on claim 7; claim 10 is allowable due to its dependency on claim 9.









Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.